
	
		III
		110th CONGRESS
		1st Session
		S. RES. 114
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2007
			Mr. Casey (for himself
			 and Mr. Specter) submitted the following
			 resolution; which was referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		
			March 28, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the contributions of
		  agricultural producers in Pennsylvania and throughout the Nation on the
		  occasion of National Agriculture Day.
	
	
		Whereas National Agriculture Day is an annual celebration
			 during which government agencies, community members, and agricultural groups
			 work with agricultural producers to honor the importance of the agriculture
			 industry;
		Whereas agriculture is a pillar of the economy of the
			 Commonwealth of Pennsylvania and many other States across the country;
		Whereas agriculture is the number one industry in
			 Pennsylvania and has contributed more than $45,000,000,000 to the economy of
			 the Commonwealth;
		Whereas agricultural producers in Pennsylvania export a
			 considerable amount of food and agricultural and forest products, earning more
			 than $1,500,000,000 annually in profits;
		Whereas dairy cattle from Pennsylvania are used as
			 breeding stock in a number of countries around the world;
		Whereas Pennsylvania is the home of over 58,000 farms,
			 covering more than 7,700,000 acres of land;
		Whereas Pennsylvania is a leading producer of mushrooms,
			 eggs, pumpkins, apples, grapes, freestone peaches, ice cream, milk cows,
			 chickens, and other agricultural products and livestock;
		Whereas each agricultural producer in the United States
			 feeds more than 144 people and Pennsylvania’s agricultural producers are
			 responsible for feeding more than 8,000,000 mouths worldwide;
		Whereas agricultural producers in Pennsylvania and
			 throughout the Nation provide the people of the United States with food,
			 clothes, and many other staples; and
		Whereas the contribution of agricultural producers in
			 Pennsylvania and throughout the United States should be honored with highest
			 praise and respect: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes—
				(A)that agriculture
			 is the number one industry in Pennsylvania;
				(B)the outstanding
			 contribution of Pennsylvania’s agricultural producers to the economy of the
			 Commonwealth and the Nation; and
				(C)that agriculture
			 in Pennsylvania is diverse and provides important nutrition to the people of
			 the United States; and
				(2)pays tribute to
			 agriculture and agricultural producers in Pennsylvania and throughout the
			 United States on the occasion of National Agriculture Day.
			
